DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
 
Claims Status
	Claims 1-18 are withdrawn.  Claim 19 is amended.  Claims 19-22 are pending. 

Response to Arguments
 Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive.  Applicant argues on pages 9-10 that the Logan reference does not teach the claimed positions of the sensor when worn by a person.  In particular, claim 19 has been amended to recite:
“-and wherein said ribbon is formed of a textile comprising stretchable yarns coupled to the electrical connections by weaving, wherein the circuit is configured to be contained within a seam of a pair of pants, said seams including for each pant leg of said pair of pants. an outer lateral seam extending in a longitudinal direction and/or an inner medial seam extending in said longitudinal direction, each of said outer lateral seams and/or each of said inner medial seams including at least one of said plurality of IMU's disposed along a pant leg portion corresponding to a wearer’s femur and at least one of said plurality of IMU’s disposed along a pant leg portion corresponding to a wearer’s tibia and fibula.”
Applicant argues that the sensor in Logan is proximate to the knee.  The Office respectfully disagrees in part.  Figures 1a and 1b from Logan are reproduced below.

[AltContent: oval]
    PNG
    media_image1.png
    458
    538
    media_image1.png
    Greyscale

The femur is the upper leg bone of a human.  The circular dashed highlight clearly shows a sensor in this region. Paragraph [0034] also discusses the sensor aligned in the thigh area.   Sensor (2) at the bottom is arguably proximate to the foot or ankle as opposed to the tibia and fibula as claimed.  The Office believes however that Logan includes other examples where such a modification to place a sensor proximate to the tibia and fibula would have been obvious (see new rejection below).
Applicant finally argues that the use of Logan’s sensors is for pedometer measurements and rather than for analyzing motion data regarding angle, yaw, pitch, location, and acceleration.   Claim 19 however claims a device for capturing motion that includes IMUs.  IMUs are well-known devices that may incorporate combinations of accelerometers, gyroscopes, and sometimes magnetometers (see Wikipedia definition of IMUs).  Logan is directed toward the incorporation of at least accelerometers, gyroscopes, and magnetometers (see at least [0015]) into fabrics.  Thus, Logan’s motion sensors are capable of detecting the parameters noted.  Additionally, pedometer measurements is just one example as there are other purposes such as fidget detection (starting at [0047] in Logan).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baxi et al. (US 2016/0270700) in view of Longinotti-Buitoni et al. (US 2014/0318699, hereinafter referred to as “L-B”) and Logan et al. (US 2016/0245665).
Regarding claim 19, Baxi et al. disclose a motion capture circuit comprising a ribbon of a flexible material (Fig. 1, #102 and [0017] which describes 102 as “apparatus 100 may comprise a conformal body 102 (comprising, e.g., a flexible substrate indicated by a dashed line) configured to be attachable to a user's body 112 in order to conduct measurements associated with the functioning of the user's body 112 and user's activities. In embodiments, the conformal body 102 may take different shapes and/or sizes, such as a strap, a band, or the like, in order to conform to different parts of the user's body 112. The conformal body 102 may be made of elastic fabric, elastomer, polymer, or other suitable materials”; the strap/band configuration was interpreted as a the claimed ribbon shape), a plurality of electrical connections forming a communication bus (Fig. 1, IMU wiring 116), a plurality of inertial measurement units (IMU’s) electrically coupled to one another by said electrical connections along said ribbon (Fig. 1 shows IMU 108 and 110 shown coupled to the 102, IMUs being connected to the IMU wiring as well, [0021]  “The apparatus 100 may further include one or more inertial measurement units (IMU) 108 and 110 disposed around the conformal body 102 and configured to provide motion-related measurements associated with the user's body 112”; this also satisfies the preamble’s statement for motion capture circuit), a microcontroller electrically connected with said plurality of IMU’s (Fig. 1 shows IMU 108 connected to electronic circuitry 144, [0023] – “The sensor front end module 142 may include electronic circuitry 144 configured to receive and process readings provided by the sensors”; the claim does not state what the microcontroller performs, the Office believes 144’s description in Baxi sufficiently anticipates the limitation; alternatively, digital node 192 is described in [0026] as capable of being physically connected to 142; [0027] states that 192 can be configured to process the readings by the sensors on 102), and a wireless transmitter adapted to wirelessly transmit data from said IMU’s to at least one external data receiving and processing device ([0027]-[0028] states “digital node 192 may include a radio 156 to transmit processed data resulting from processing the sensor readings for further processing, e.g., to an external device 184 (e.g., mobile or stationary computing device)… The digital node 192 may include other components 158 necessary for the functioning of the apparatus 100. For example, other components 158 may include communications interface(s) to enable the apparatus 100 to communicate over one or more wired or wireless network(s) and/or with any other suitable device, such as external device 184”; a second alternative is that radio 156 may communicate with another external device 1000 shown in Fig. 10; [0063]-[0066] states that device 1000 may be used with device 100 via communication interfaces that include wireless examples; the Office did not interpret the external data receiving and processing device as being positively recited as part of the structure of the ribbon), wherein said ribbon is elastically stretchable by at least 10% (see [0032]-[0034] where in discussing the conductive fabric, Baxi states that it is desirable to limit the stretchability to 10% - “-so as to prevent the conductive fabric from getting stretched beyond a certain length that may correspond to saturation, e.g., beyond 10% of its original length”), said plurality of electrical connections being arranged along said ribbon in a crooked path (Fig. 7 shows an actual embodiment where 720 represents the electrical connections between IMUs 110 and is described by Baxi as a “mulitwire bus” in [0055]; [0055] states that 720 “may be laid on the substrate 740 in a sine wave meandering pattern” as shown in Fig. 7) and wherein said ribbon is formed of a textile comprising stretchable yarns coupled to the electrical connections by weaving (a textile is defined by the Oxford dictionary as a type of cloth or woven fabric while a yarn is defined by Wikipedia as a long continuous length of interlocked fibers, fibers may be natural or synthetic, [0017] was quoted above as describing band 102 as being constructed with an elastic fabric while the last sentence of [0025] states that IMU wiring may be built in 102, the band/ribbon, and gives an exemplary method – “woven”; [0031] provides one example where the elastic fabric may comprise a fabric sold under the tradename Medtex 180; the Office takes Official Notice that Medtex 180 is a textile formed of stretchable yarns).
Baxi et al. do not disclose wherein the circuit is configured to be contained within a seam of a pair of pants, said seams including for each pant leg of said pair of pants. an outer lateral seam extending in a longitudinal direction and/or an inner medial seam extending in said longitudinal direction, each of said outer lateral seams and/or each of said inner medial seams including at least one of said plurality of IMU's disposed along an upper portion of said pant leg, and at least one of said plurality of IMU's disposed along a lower portion of said pant leg (Baxi does teach that the stretch sensor may be integrated into wearables and smart clothing, see [0041]).  However, the placement of motion sensing hardware within the seam of clothing was known in the art at the time of the filing.  L-B teach a methods of making garments having stretchable and conductive ink (see Abstract).  Some embodiments taught by L-B’s include intelligent garments that one or more body sensors connected by such conductive connections (See at least [0242] and [0243]) where such conductive connections may be extensible ([0336]).  Sensors may include motion sensors that are connected to conductive traces (interpreted as a communication bus) which may be contained in a seam of clothing such as a shirt (see [0248]).  L-B teaches that the seams may be incorporated into the shirt such that “A seam may be made for any reason, such for ease in manufacturing (e.g. to hold two or more portions of fabrics together) or to provide a space (a conduit) for a conductive trace, a sensor module, etc.” (see end of [0347]).   Thus, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Baxi such that the motion capture circuit is contained within a seam of a garment as taught by L-B because L-B teaches that seams can be beneficial for several reasons including: (i) prevent the trace from contacting the body which may be uncomfortable or (ii) to prevent the trace from being visible, which may be unattractive to the user or to another ([0270]).  There would have been a reasonable expectation of success given the overlapping subject matter of Baxi, L-B, and the instant application (intelligent clothing).   Additionally, Logan et al. teach the placement of motion monitoring sensors in garments. Logan states that sensors such as accelerometers, gyroscopes, and magnetometers may be placed in the seam of clothing ([0025] – “These sensors can now be manufactured in a small enough package to incorporate into fabrics without the user noticing. In the cases where the size of the sensor is slightly larger, the sensor could be sewn into a seam, waistline, button, logo, or cuff. Examples of sensors may include one or more accelerometers 243, gyroscopes 241, magnetometers 242, barometers 212, altimeters 215, temperature 216, or other sensors coupled to textiles which produce outputs allowing movement to be inferred”).  Additionally, Fig. 1A shows the placement of sensors on an outer lateral seam of pant legs extending in a longitudinal direction with one sensor disposed along a pant leg portion corresponding to a wearer’s femur ([0034 thigh area).  Although Fig. 1A does not show IMUs disposed along a pant leg portion corresponding to a wearer’s tibia and fibula, Logan does teach an embodiment for detecting fidgeting where one or more accelerometers and gyrometers may be placed in the fabric of clothes ([0049] and [0050]).  In particular, fidgeting in specific body parts/locations may be quantified by measuring sensors placed in the proximate to the center of mass in the “right foot, left foot, right shank, left shank, right thigh, left thigh, right hand, left hand, right forearm, left forearm, right upper arm, left upper arm, head, neck, trunk, or the like.”  Thus, the highlighted locations would teach the claimed locations.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify the invention such that the sensors are also located in the pants at the claimed locations as taught by Logan et al. for measuring motion because this amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (note, L-B was used to teach placement of the circuit inside the seams while Logan was used to teach placement of the sensors in the seam also on a pant leg in the upper and lower locations).  
Regarding claim 20, Baxi et al. disclose wherein said wireless transmitter further comprises a wireless receiver capable of receiving data from said at least one external data receiving and processing device (Fig. 10 shows an external computer 1000 that may be used with device 100 in Fig. 1 per [0063], [0063] states that 1000 may be used to “configure the digital node 192”; [0064] states that 1000 may include communication interfaces 1010 capable of wireless communications, examples cited are capable of bidirectional communications; [0066] states that device 1000 may associate, via the previously mentioned communication interface with device 100; the Office interpreted the ability of external device 1000 to configure 192 by associating with device 100 via wireless communication hardware as implying the need for a wireless receiver on device 100; the Office would interpret a receiver located on 100 as part of the transmitter).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baxi et al. in view of L-B et al. and Logan et al. as applied to claim 19 and further in view of Stirling et al. (US2010/0121227).
Regarding claim 21, Baxi et al. do not disclose a waterproof coating on said IMUs and said ribbon, said waterproof coating being produced by a low pressure molding process.  However, Stirling et al. teaches a device for capturing motion data that can be integrated into clothing (see Figs. 2 and 2A which show IMUs 131 and the device integrated into a sleeve; structure 208 shown Fig. 2A and/or 214 shown in Fig. 2C were interpreted as a ribbon with wire channel/electrical connections 212 shown in Fig. 2A and-2C). Stirling et al. teach a motion capture circuit further comprising a waterproof coating on said IMU’s and said ribbon, said waterproof coating being produced by a low pressure molding process (see [0114] – [0116] where sensor 131, ribbon 214 which covers wire channel 212 may optionally be made waterproof, water tight, and/or water-repelling by enclosing or encasing the structures such as a silicon compound coating, this type of coating interpreted as low pressure molding process).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Baxi et al. to include waterproof coatings for the IMU and ribbon, as taught by Stirling for protecting the electronics and electrical wiring because this can prevent short circuit failures.  There would have been a reasonable expectation of success giving that waterproof coatings for electronics are well-known and amount to simple product selection and application.
Regarding claim 22, Baxi does not disclose the circuit further comprising at least one of an LED and a vibration member electrically connected to said plurality of IMU’s and said wireless receiver by said ribbon.  Stirling et al. teach the motion capture circuit further comprising at least one of an LED and a vibration member electrically connected to said plurality of IMU’s and said wireless receiver by said ribbon. (Fig. 2 shows display 230, [0131] discloses an LED can be used as part of the visual interface, Fig. 2 shows everything connected together).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Baxi et al. to include an LED such as that taught by Stirling in the motion capture circuit for a visual interface because this can be used to relay information to the user.  There would have been a reasonable expectation of success as display structures are well-known in the arts for communicating information.

Note: The following reference is provided for Applicant’s benefit:  Salehi et al.,  2014 4th International Conference on Wireless Mobile Communication and Healthcare - Transforming Healthcare Through Innovations in Mobile and Wireless Technologies (MOBIHEALTH) (Year: 2014)

Conclusion
Claims 19-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791        


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791